DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more coplanar waveguides including a plurality of top plates and a plurality of bottom plates” must be shown or the feature(s) canceled from the claim(s).  Fig. 2B only shows one top plate, 106, and not a plurality of top plates.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Charbon in view of U.S. Patent Publication No. 2002/0164107 ("Boudreau").
Regarding claim 1, Charbon discloses an analog pulse capture circuit, the analog pulse capture circuit comprising: 
one or more input sources (902, Fig. 9) configured to receive one or more optical signals (EM pulses, paragraph [0037]) and generate one or more electrical input signals (current, paragraph [0037]); 
one or more distributed capacitors (Ci1, Ci2, Fig. 9, paragraphs [0044]-[0045], [0048]) configured to store a target charge (paragraph [0037]); 
one or more amplifiers (906, Fig. 9, paragraph [0028]) coupled to the one or more distributed capacitors (Ci1, Ci2, Fig. 9), the one or more amplifiers (906, Fig. 9) including at least one inverting terminal (inverting input of 906, Fig. 9) and at least one non-inverting terminal (non-inverting input of 906, Fig. 9), the one or more amplifiers (906, Fig. 9) configured to generate one or more electrical output signals (VOUT-P, VOUT-N, Fig. 9 ); and 
one or more dump switches (908, Fig. 9) coupled to the one or more input sources (902, Fig. 9), the one or more dump switches (908, Fig. 9) configured to connect the one or more amplifiers (906, Fig. 9) to the one or more input sources (902, Fig. 9, closing switch 908 connects the amplifier to the input source), the one or more dump switches (908, Fig. 9) positioned proximate to the one or more distributed capacitors (Ci1, Fig. 9, switch 908 is in parallel with, and share connection nodes, VOUT-P and the inverting input of 906, with Ci1, therefore it is proximate to Ci1), the one or more dump switches (908, Fig. 9) configured to release the stored target charge (during reset, the capacitor is discharged) of the one or more distributed capacitors (Ci1, Ci2, Fig. 9).
Charbon further discloses a variety of capacitive structures (paragraphs [0043]-[0049]), including structures with one or more top plates (702, Fig. 7) and one or more bottom plates (704, Fig. 7, capacitors inherently have two plates, see also paragraph [0047]).  Charbon does not explicitly disclose that the one or more distributed capacitors includes one or more coplanar waveguides, the one or more coplanar waveguides include a plurality of top plates and a plurality of bottom plates, at least one top plate of the plurality of top plates are arranged coplanar with at least one bottom plate of the plurality of bottom plates.
However, Boudreau discloses one or more distributed capacitors (330, Fig. 3) includes one or more coplanar waveguides (312 coplanar waveguide “CPW,” Fig. 3, paragraph [0021]), the one or more coplanar waveguides include a plurality of top plates (11, 12, 13, Fig. 3) and a plurality of bottom plates (11, 13, 16, Fig. 3, metal lines 11 and 13 are ground lines, see paragraph [0028], and therefore can also be considered “bottom” plates), at least one top plate of the plurality of top plates (12, Fig. 3) are arranged coplanar with at least one bottom plate (either 11 or 13, Fig. 3) of the plurality of bottom plates (11, 13, 16, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  use one or more distributed capacitors that include one or more coplanar waveguides as disclosed by Boudreau in the device of Charbon in order to allow for high speed operations and propagate high frequency signals.
Regarding claim 2, Charbon in view of Boudreau discloses the analog pulse capture circuit of Claim 1, and Charbon further discloses that the one or more distributed capacitors (Cf1 and Cf2, Fig. 9, paragraphs [0044], [0049] states a variety of capacitance structures can be used to implement the feedback capacitor Ci, such as an array of capacitors) includes a first set of one or more distributed capacitors (Cf1, Fig. 9 is the first set) and an additional set of one or more distributed capacitors (Cf2, Fig. 9 is the other set).
 
Regarding claim 3, Charbon in view of Boudreau discloses the analog pulse capture circuit of Claim 2, and Charbon further discloses that the one or more amplifiers (308, Figs. 3, 5A, 5B, 8, or 906, Fig. 9, or 1002, Fig. 10, paragraphs [0028], [0054]) includes one or more differential amplifiers (paragraphs [0028], [0054]) coupled to the first set of one or more distributed capacitors (Cf1, Fig. 9, implemented as an array of capacitors, paragraph [0049]) and the additional set of one or more distributed capacitors (Cf2, Fig. 9, implemented as an array of capacitors, paragraph [0049]).  
Regarding claim 4, Charbon in view of Boudreau discloses the analog pulse capture circuit of Claim 3, and Charbon further discloses that the one or more top plates (702, Fig. 7) of the first set of one or more distributed capacitors (Cf1, Fig. 9, implemented as an array of capacitors, paragraph [0049]) are coupled to the at least one inverting terminal (inverting input of 906, Fig. 9) of the one or more differential amplifiers (906, Fig. 9, paragraph [0054]) and the one or more top plates  (702, Fig. 7) of the additional set of one or more distributed capacitors (Cf2, Fig. 9, implemented as an array of capacitors, paragraph [0049]) are coupled to the at least one non-inverting terminal (non-inverting input of 906, Fig. 9) of the one or more differential amplifiers (906, Fig. 9, paragraph [0054]). 
Regarding claim 5, Charbon in view Boudreau discloses the analog pulse capture circuit of Claim 1, and Charbon further discloses that the one or more input sources (902, Fig. 9) includes one or more photodiodes (paragraph [0031]).  
Regarding claim 9, Charbon in view of Boudreau discloses the analog pulse capture circuit of Claim 1, and Charbon further discloses that the plurality of top plates (702, Fig. 7) are coupled to the at least one inverting terminal (inverting input of 906, Fig. 9 and paragraph [0047]).  
Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Charbon further in view of Boudreau.
Regarding claim 10, Chen discloses an interleaving analog pulse capture circuit, comprising: 
one or more input sources (108, Fig. 3D) that generates one or more electrical input signals (input signal may be a current signal 110, or a photonic signal, see Abstract); 
one or more sets of one or more distributed capacitors (116, Fig. 3D) configured to store a target charge (col. 6, lines 14-15); 
a plurality of [comparators] (102, Fig. 3D), each coupled to the one or more distributed capacitors (116, Fig. 3D) of the one or more sets of one or more distributed capacitors (Fig. 3D), each [comparator] configured to generate one or more electrical output signals (112i, 112j, Fig. 3D); 
a plurality of dump switches (106, although not labeled in Fig. 3D) coupled to the one or more input sources (108, Fig. 3D), the one or more switches configured to release the stored target charge (col. 5, lines 33-34) of the one or more distributed capacitors (116, Fig. 3D); and a plurality of interleaving switches (106a, 106b, Fig. 3D).   Chen also discloses that the one or more distributed capacitors (116, Fig. 3D) include one or more top plates and one or more bottom plates (see Fig. 3D, capacitors inherently have two plates).  
Chen does not explicitly disclose that the input source is configured to receive one or more optical signals and generate one or more electrical input signals; nor a plurality of one or more amplifiers including at least one inverting terminal and at least one non-inverting terminal, nor that each of the one or more distributed capacitors including one or more coplanar waveguides, the one or more coplanar waveguides including a plurality of top plates and a plurality of bottom plates, at least one top plate of the plurality of top plates are arranged coplanar with at least one bottom plate of the plurality of bottom plates.
However, Charbon discloses one or more input sources (902, Fig. 9) configured to receive one or more optical signals (EM pulses, paragraph [0037]) and generate one or more electrical input signals (current, paragraph [0037]); and one or more amplifiers (906, Fig. 9, paragraph [0028]) coupled to the one or more distributed capacitors (Ci1, Ci2, Fig. 9, paragraphs [0044]-[0045], [0048]), the one or more amplifiers (906, Fig. 9) including at least one inverting terminal (inverting input of 906, Fig. 9) and at least one non-inverting terminal (non-inverting input of 906, Fig. 9), the one or more amplifiers (906, Fig. 9) configured to generate one or more electrical output signals (VOUT-P, VOUT-N, Fig. 9).  Charbon also discloses a variety of capacitive structures (paragraphs [0043]-[0049]), including structures with one or more top plates (702, Fig. 7) and one or more bottom plates (704, Fig. 7, capacitors inherently have two plates, see also paragraph [0047]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use an input source that receives one or more optical signals and generate one or more electrical input signals as the photodiode disclosed by Charbon, and amplifiers with an inverting and non-inverting terminal as disclosed by Charbon in the device of Chen, in order to detect low intensity electromagnetic radiation and reduce or eliminate various types of noise in the photodiode detection system.
Further, Boudreau discloses one or more distributed capacitors (330, Fig. 3) includes one or more coplanar waveguides (312 coplanar waveguide “CPW,” Fig. 3, paragraph [0021]), the one or more coplanar waveguides include a plurality of top plates (11, 12, 13, Fig. 3) and a plurality of bottom plates (11, 13, 16, Fig. 3, metal lines 11 and 13 are ground lines, see paragraph [0028], and therefore can also be considered “bottom” plates), at least one top plate of the plurality of top plates (12, Fig. 3) are arranged coplanar with at least one bottom plate (either 11 or 13, Fig. 3) of the plurality of bottom plates (11, 13, 16, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  use one or more distributed capacitors that include one or more coplanar waveguides as disclosed by Boudreau in the device of Chen in view of Charbon in order to allow for high speed operations and propagate high frequency signals.
Regarding claim 11, Chen in view of Charbon further in view of Boudreau discloses the interleaving analog pulse capture circuit of Claim 10, and Charbon further discloses that the one or more input sources (902, Fig. 9) includes one or more photodiodes (paragraph [0031]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a photodiode as an input source as disclosed by Charbon in the device of Chen in view of Charbon further in view of Boudreau in order to detect electromagnetic waves in desired wavelengths.
Regarding claim 15, Chen in view of Charbon further in view of Boudreau discloses the interleaving analog pulse capture circuit of Claim 10, and Charbon further discloses that the plurality of top plates (702, Fig. 7) are coupled to the at least one inverting terminal (inverting input of 906, Fig. 9 and paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have one or more top plates coupled to the at least one inverting terminal as disclosed by Charbon in the device of Chen in view of Charbon further in view of Boudreau in order to shield the capacitor to reduce parasitic capacitances and improve reproducibility of circuit performance.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878